DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 8, 2018 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-7 is:
Regarding claims 1-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations an HVAC fan array wiring system which is comprised of:  a. a quick connect box; wherein the quick connect box is comprised of: i. a plurality of terminal blocks; ii. a plurality of plug connectors; iii. power distribution block; iv. disconnect switch; v. pressure transmitter; vi. a plurality of pressure ports; vii. transformer; viii. contactor; ix. a plurality control relays; x. a plurality of status lights; xi. disconnect switch;
Xii. branch circuit protection; wherein the quick connect box is mounted to a bulkhead of an air handling unit within the air handling unit’s airstream; b. a plurality of wires; wherein each wire within the plurality of wires has a first end and a second end; wherein the first end of each wire within the plurality of wires is connected to the quick connect box; 
This limitation is found in claims 1-7, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickinson et al (US 8,767,400), Cheng et al (US 8,031,467), Coglitore et al (US 6,496,366 and US 7,508,663), Li (US 9,491,889), Lin et al (US .

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 25, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848